Shea, J., with whom Glass, J.,
joins, concurring. Although I agree with the rest of the opinion and with the outcome, I disagree with part II A, which holds that the hearing on probable cause contemplated by General Statutes § 46b-127 before a child accused of murder may be transferred to the regular criminal docket of the Superior Court is one in which the child’s right to confront and cross-examine the witnesses against him, as well as the constitutional and statutory prohibitions against the use of his allegedly unlawfully obtained confession, do not apply. The United States Supreme Court, except for extending the right of counsel to juveniles, has left unresolved the ingredients necessary for a transfer hearing to “measure up to the essentials of due process and fair treatment.” Kent v. United States, 383 U.S. 541, 562, 86 S. Ct. 1045, 16 L. Ed. 2d 84 (1966); see Breed v. Jones, 421 U.S. 519, 537, 95 S. Ct. 1779, 44 L. Ed. 2d 346 (1975). Its recognition of the critical importance to the juvenile of the transfer proceeding, however, casts doubt upon the assumption of the majority that the use of evidence at a transfer hearing that would violate the constitutional rights of a defendant if admitted at a trial carries no constitutional ramifications. In any event, I am convinced that the use of such evidence at a transfer hearing cannot be squared with the intention of the General Assembly as expressed in statutes conferring the right of confrontation upon a child and affording protection against obtaining his confession unlawfully, as well as in the legislative history referring to a transfer hearing as a “due process hearing.”
General Statutes § 46b-135 (a)1 provides that “[a]t the commencement of any proceeding on behalf of a delin*320quent child . . . the child shall have the right to counsel and . . . such counsel and such . . . child shall have the rights of confrontation and cross-examination.” Since Antonio Garcia, an alleged coparticipant in the crime, refused to testify at the transfer hearing, the admission of his written statement, which implicates the respondent, was a plain violation of the respondent’s right of confrontation as recognized in Bruton v. United States, 391 U.S. 123, 128, 88 S. Ct. 1620, 20 L. Ed. 2d 476 (1968), and Douglas v. Alabama, 380 U.S. 415, 419, 85 S. Ct. 1074, 13 L. Ed. 2d 934 (1965). As that statute extends to a delinquent child in “any proceeding” the “rights of confrontation and cross-examination,” it must be deemed to apply to a transfer hearing under § 46b-127. The majority opinion apparently regards such a transfer hearing as not constituting “any proceeding on behalf of a delinquent child,” because it “is not a proceeding at which an adjudication of delinquency is made.” The respondent, however, was the subject of a delinquency petition filed soon after his arrest under General Statutes § 46b-128, which was the basis for the assertion of jurisdiction over him by the juvenile court. Section 46b-135 (a), in addition to providing “rights of confrontation and cross-examination” to the child, affords him the right of counsel and directs that, “[a]t the commencement of any proceeding on behalf of a delinquent child,” the child and his parents must be informed of these rights by the judge. It is evident that § 46b-135 (a) treats both the right of confrontation and of counsel as essential for the protection of any child accused of a crime in any proceeding in the juvenile court. I am not aware that juvenile court judges, in advising a child and his parents of their rights under § 46b-135 (a), have *321excepted a transfer hearing from the application of this statute or have drawn a distinction between the right to counsel and to confrontation at such a proceeding, as the majority has done.
I disagree also with the position taken in the opinion that the scope of a transfer hearing is so limited under § 46b-127 that a child’s confession may be used in finding probable cause even if it has been obtained in violation of his constitutional rights and without satisfying the requirements of General Statutes § 46b-137 (a) that the child’s parents be present. The majority opinion construes the prohibition against the admission “in any proceeding for delinquency against the child” of any confession not complying with § 46b-137 (a) not to apply to a transfer hearing because “[a] transfer hearing is not a proceeding at which an adjudication of delinquency is made.” This narrow interpretation of the applicability of § 46b-137 (a) would deprive a child of the right given him to exclude an unlawfully obtained confession in a proceeding far more important for his welfare than that for adjudicating him a delinquent. The statutory text does not require the absurd result of making its protection against unlawfully obtained confessions inapplicable to the very proceeding having the direst consequences for the child.
The holding of the majority that evidence may be admitted at a transfer hearing of a child that would violate the constitutional rights of a defendant if used at an adult criminal proceeding is also impossible to reconcile with the remarks of Representative Richard D. Tulisano quoted by the majority concerning the substitution of the word “hearing” for “proceeding” in General Statutes § 46b-126, which parallels General Statutes § 46b-127: “[T]he word hearing has had lots of interpretations in court decisions and it really means the due process hearing rather than a proceeding. . . . It would require that the parties be before the court and *322not rely just on written testimony.” 26 H.R. Proc., Pt. 17, 1983 Sess., p. 6036. The reference to a “due process hearing” must have been intended to preclude the use of evidence at a transfer hearing that unquestionably would violate a child’s right to due process of law under the fourteenth amendment of the federal constitution if it were admitted at a trial. The expressed intention to require the parties to be “before the court” rather than “just rely on written testimony” is entirely frustrated by the use of documents not admissible at a trial, because such use would violate a child’s right to due process of law. I read this legislative history to indicate the intention to afford children in transfer hearings under § 46b-126 or § 46b-127 at least the rights of confrontation and cross-examination and also protection against the use of illegally obtained confessions. Such a view would be consistent with § 46b-135 (a), which independently provides the right of confrontation to a child in “any proceedings on behalf of a delinquent child, and also with § 46b-137 (a), which makes his confession inadmissible when obtained without compliance with its provisions. The position of the majority that the legislature never intended either statutory or constitutional prohibitions against the use of a child’s confession or the statement of his accomplice to be applicable in a “due process hearing” for transfer of a child to the adult criminal docket is contrary to any fair reading of this history.
I concur in the result, nevertheless, because even without the respondent’s confession or Garcia’s statement, there was ample evidence to support the finding of probable cause in the testimony of witnesses presented at the hearing. A witness riding in the car when the crime occurred testified that the respondent said he wanted to shoot some member of the Albany Avenue gang, that he handled the gun and gave it to Ramirez when he requested it just before the shoot*323ing, and that the respondent told the girls in the car to say nothing about the shooting. That testimony is sufficient to support a finding of probable cause for the charge of murder against the respondent as an accomplice.

 “[General Statutes] Sec. 46b-135. (Formerly Sec. 51-316). RIGHT TO counsel and cross-examination, (a) At the commencement of any proceeding on behalf of a delinquent child, the parent or parents, guardian and the child shall have the right to counsel and be so informed by the judge, *320and that if they are unable to afford counsel that counsel will be provided for them, and such counsel and such parent or parents, guardian, or child shall have the rights of confrontation and cross-examination.”